EXHIBIT 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made this 16th day of January
2018, by Ngen Technologies USA Corp. (“NUSA”), a Texas Corporation and NUSA’s
wholly owned subsidiary, Ngen Technologies Korea, LTD (“NKOR”), whereby NUSA and
NKOR and are referred to as the “Sellers” and Greenfield Farms Food, Inc., a
Nevada Corporation ("GRAS" or the “Buyer”).

 

RECITALS:

 

WHEREAS, the Seller is in the business of research, design and manufacturing of
proprietary 3D mobile display module for the smartphone and other telecom OEM’s.
The 3D module once installed during the MCD or OLED manufacturing stage, allows
the display of 3D content without the use of 3D glasses (the “NKOR Business”).

 

WHEREAS, the parties intend that the Buyer shall acquire from the Seller the
above-identified NKOR Business and all Seller's rights, title and interest, in
and to certain property and assets, of the NKOR Business, including, but not
limited to, the proprietary technology, manufacturing know -how, customers,
purchase orders and contracts, inventory, accounts receivable, fixed assets and
will assume accounts payable and other liabilities as the parties may agree upon
(the “Purchased Assets”).

 

NOW THEREFORE, for the reasons set forth, and in consideration of the mutual
covenants and promises of the parties hereto, and intending to be legally bound,
the Sellers and Buyer agree as follows:

 

NOW, THEREFORE, the parties agree as follows:

 

1. Purchased Assets and Assumption of Liabilities:

 

A. Purchased Assets. Subject to the provisions of this Agreement and the
exhibits hereto, Buyer agrees to purchase, and Seller agrees to sell, all
Seller's rights, title and interest, in and to the Purchased Assets, as listed
in Exhibit A to this Agreement.

 

B. Books and Records. All data, records, files, manuals, and other documentation
primarily or exclusively related to or necessary for the ownership, maintenance,
use and/or exploitation of the Purchased Assets by the Sellers including: (i)
material studies, reports, correspondence and other similar material documents
and records primarily or exclusively related to the Purchased Assets, whether in
electronic form or otherwise, (ii) client and customer lists, vendor lists,
referral sources, research and development reports, production reports,
operating guides and manuals, creative materials, advertising materials,
promotional materials, studies, reports, and, subject to any Applicable Law,
copies of all personnel records, (iii) all patent files, file histories,
engineering documents and other technical correspondence reflecting, relating to
or used in connection with the Purchased Assets.

 

C. Assumed Liabilities. Except for the liabilities listed in Exhibit B to this
Agreement, the Buyer shall assume no liability of the Sellers. No other
liabilities of any kind or nature will be assumed under this Agreement.

 



  1

   



 

2. Purchase Price.

 

The purchase price for the NKOR Business is $7,000,000, to be paid in the form
of the attached note (Exhibit C).

 

3. Warranties and Representations. Seller hereby represents and warrants to
Buyer that:

 

3.1. Sellers have all necessary power and authority to own, lease and operate
the Purchased Assets and to operate the NKOR Business as now being conducted;

 

3.2. Sellers have the requisite power and authority to execute, deliver, and
perform this Agreement, and when executed and delivered to Buyer will constitute
a valid and binding obligation of Seller;

 

3.3. Neither the execution, delivery nor performance of this Agreement nor the
consummation of the transactions contemplated hereby: (i) will conflict with,
will result in a violation of any applicable law or judgment; (ii) will result
in a breach of any assumed obligation; or (iii) will create any lien or
encumbrance upon any of the Purchased Assets;

 

3.4. Sellers have good and marketable title to all Purchased Assets and none of
the Purchased Assets is subject to any lien, encumbrance, claim, pledge,
hypothecation, charge, mortgage, security interest, or restriction of any nature
(collectively, the “Liens”);

 

3.5. There are no actions, suits, proceedings, orders or claims pending or
threatened against Sellers, or pending or threatened by Seller against any third
party which relate to, or in any way affect, the Purchased Assets or the
operation of the NKOR Business;

 

3.6. Sellers have complied in all material respects with all applicable federal,
state and local laws, rules, regulations, ordinances, codes, statutes,
judgments, orders and decrees in connection with the ownership of the Purchased
Assets and the operation of the NKOR Business and that neither the ownership nor
the use of the Purchased Assets conflicts with the rights of any other person or
entity;

 

3.7. Sellers have no contingent liabilities or other liabilities with respect
the Purchased Assets.

 

3.8. The books and other records of the Seller relating to the NKOR Business are
true, correct and complete in all material respects;

 

3.9. The Purchased Assets include all Purchased Assets used or useful in
connection with the operation of the NKOR Business as currently operated;

 



  2

   



 

3.10. Upon the consummation of the transactions contemplated hereby, Seller will
transfer good and valid title to the Purchased Assets free and clear of any
Liens;

 

3.11. The Purchased Assets will be fit for their intended purposes and be fully
functional as represented prior to the Closing;

 

3.12. No brokers or other intermediaries were involved in the sale of the
Purchased Assets and no fees or commissions are now outstanding.

 

3.13. No insolvency proceedings of any character, voluntary or involuntary,
affecting the Purchased Assets are pending;

 

3.14. There are no existing agreements with, options or rights of, or
commitments to any person, other than to Buyer, to acquire any of the Purchased
Assets or any interest therein;

 

3.15. The sale of the Purchased Assets pursuant to this Agreement is made in
exchange for fair and equivalent consideration. Seller is not now insolvent and
will not be rendered insolvent by the sale, transfer and assignment of the
Purchased Assets pursuant to the terms of this Agreement. Seller is not entering
into this Agreement or any of the other agreements referenced in this Agreement
with the intent to defraud, delay or hinder their respective creditors and the
consummation of the transactions contemplated by this Agreement, and the other
agreements referenced in this Agreement, will not have any such effect. The
transactions contemplated in this Agreement or any agreements referenced in this
Agreement will not constitute a fraudulent conveyance, or otherwise give rise to
any right of any creditor of Sellers to any of the Purchased Assets;

 

3.16. Sellers warrant that any information provided to Buyer is true and correct
and is a fair and accurate presentation of the Purchased Assets and is unaware
of any conditions that would adversely affect or substantial impair the
Purchased Assets; and

 

3.17. There are no material omissions or untrue statements contained in this
Agreement which are misleading.

 

4. Deliveries by Seller and Buyer.

 

4.1 Deliveries of the Sellers. The Sellers shall deliver to the Buyer at
Closing:

 

(i) at the Closing, an executed copy of this Agreement;

 

(ii) Complete list of assets to be transferred;

 

(iii) resolutions of the board of directors of Sellers, authorizing the
execution, delivery and performance of this Agreement, each certified by the
secretary of Sellers as being complete and in full force and effect on the
Effective Date.

 

(iv) such other agreements, documents, certificates, and instruments reasonably
requested by the Buyer to be delivered to the Buyer at or prior to the Closing
in connection with the Sellers’ obligations under the terms of this Agreement.

 



  3

   



 

4.2 Deliveries of the Buyers. At the Closing, the Buyer shall deliver to the
Sellers:

 

(i) at the Closing, an executed copy of this Agreement;

 

(ii) Promissory note in the amount of $7,000,000 (attached)

 

(iii) a certificate of good standing of Buyer issued within ten (10) calendar
days of the Effective Date.

 

(iv) copies of resolution of the board of directors of Buyer, authorizing the
execution, delivery and performance of this Agreement, certified by the
secretary of Buyer, as being complete and in full force and effect on the
Effective Date.

 

(v) such other agreements, documents, certificates, and instruments reasonably
requested by the Seller to be delivered to the Seller at or prior to the Closing
in connection with the Buyer’s obligations under the terms of this Agreement.

 



5. Fees and Expenses. GRAS has and will bear and pay all respective fees and
expenses incurred in connection with this Agreement, including, without
limitation, accounting and legal, and consulting expenses.

 

 

6. Publicity. The Buyer and Seller each agree that all news releases and other
announcements, whether oral or written, to be made with respect to the
transaction pursuant to this Agreement shall be approved to in writing by the
other party prior to dissemination thereof; provided, however, either party may
make any announcement required by applicable law so long as the party so
required notifies the other party in writing promptly upon learning of such
requirement and in good faith attempts to comply with this paragraph.

 

 

7. Notices. Any notice required or permitted by this Agreement shall be in
writing and effectively delivered for all purposes if delivered personally, by
overnight delivery service or by United States mail, certified mail, postage
prepaid, return receipt requested and:



 

If directed to Seller:

Ngen Technologies USA Corp.

Clifford Rhee

Chairman

 

If directed to Buyer:

Greenfield Farms Food, Inc.

Edward Carter

Secretary

 



  4

   



 

All notices shall be deemed delivered upon receipt.

 



8. Survival. The representations, warranties and covenants contained herein
shall not survive the execution and delivery of this Agreement and Closing.

 

 

9. Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement of Buyer and Seller.

 

 

10. Severability. Any provision of this Agreement that shall be prohibited or
unenforceable shall be deemed ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

 

11. Entire Agreement. This Agreement, consisting of XX pages in total, including
the Exhibits A, B and C sets forth all of the promises, covenants, agreements,
conditions and undertakings between the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements
and undertakings, inducements or conditions, express or implied, oral or
written.

 

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.

 

 

13. Counterparts. This Agreement may be executed in one or more counterparts all
of which when taken together constitute one and the same instruments. A signed
counterpart is as binding as an original.

 

 

14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their successors and assigns.

 

 

15. Pending Litigation. The Buyer and Seller each acknowledge the Complaint
filed from plaintiffs Luke Zouvas and Noho, Inc.



 



  5

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 



SELLER:
Ngen Technologies USA Corp

  BUYER:

Greenfield Farms Food, Inc.

 

 

 

 

 

 

 

By:

[gras_101eximg1.jpg]   By: /s/ Jason Koo  

 

Clifford Rhee    

Jason Koo

 

 

Chief Executive Officer    

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

SELLER:

 

 

 

 

Ngen Technologies Korea, LTD

 

 

 

 

 

 

 

 

 

 

By:

/s/ CW Park

 

 

 

 

 

CW Park

 

 

 

 

 

Chief Executive Officer

 

 

 

 



 



  6

   



 

EXHIBIT A

PURCHASED ASSETS

 

Intellectual Property Assignment Agreement (attached)

Inventory

Accounts Receivable

All Contracts

 



  7

   



 

EXHIBIT B

ASSUMED LIABILITIES

 

None

 

 



  8

   



 

EXHIBIT C

Promissory Note

 

 

 

 



9



 

 